 Exhibit 10.1

 
 NOTE
 
March 31, 2017
 
FOR VALUE RECEIVED, BLUE DOLPHIN ENERGY COMPANY (the "Borrower"), hereby
promises to pay to the order of LAZARUS ENERGY HOLDINGS, LLC ("Lender"), the
principal amount of $440,815 (the “Original Principal”) pursuant to the terms
and conditions set forth herein.
 
ADVANCES. From time to time, Lender may advance to Borrower subsequent additions
(an “Advance”).
 
PRINCIPAL BALANCE. The aggregate unpaid balance of the Original Principal plus
any Advances shall be the principal balance (the “Principal Balance”) due and
owing under this Promissory Note (this “Note”).
 
PAYMENT.  The Principal Balance of this Note plus any accrued but unpaid
interest shall be due and payable on January 1, 2019 (the “Maturity Date”). 
 
INTEREST.  This Note shall bear interest, compounded annually, at eight percent
(8%).
 
PREPAYMENT.  Borrower shall have the right at any time and from time to time to
prepay this Note, in whole or in part, without premium or penalty.
            
REMEDIES.  No delay or omission on part of the holder of this Note in exercising
any right hereunder shall operate as a waiver of any such right or of any other
right of such holder, nor shall any delay, omission or waiver on any one
occasion be deemed a bar to or waiver of the same or any other right on any
future occasion.  The rights and remedies of the Lender shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Lender.
 
SUBORDINATION.  Borrower's obligations under this Note are subordinated to all
indebtedness of Borrower to any unrelated third party lender to the extent such
indebtedness is outstanding on the date of this Note and such subordination is
required under the loan documents providing for such indebtedness.
 
EXPENSES.  In the event any payment under this Note is not paid by the Maturity
Date, Borrower agrees to pay, in addition to the Principal Balance plus any
accrued but unpaid interest, reasonable attorneys' fees not exceeding a sum
equal to fifteen percent (15%) of the then outstanding amount owing on this
Note, plus all other reasonable expenses incurred by Lender in exercising any of
its rights and remedies upon default.
 
GOVERNING LAW.  This Note shall be governed by, and construed in accordance
with, the laws of the State of Texas.
 
 
[Remainder of page intentionally left blank; signature page to follow.]
 
1

 
IN WITNESS WHEREOF, Borrower has executed this Note as of the day and year first
above written.
 
 
 
 
____________________________ (LENDER SIGNATURE)
LAZARUS ENERGY HOLDINGS, LLC
 
 
 
 
 
____________________________ (BORROWER SIGNATURE)
BLUE DOLPHIN ENERGY COMPANY
 
2
